213 S.W.3d 733 (2007)
Gary B. MARTIN, Appellant,
v.
STATE of Missouri.
No. WD 67043.
Missouri Court of Appeals, Western District.
February 13, 2007.
Ruth Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before NEWTON, P.J., BRECKENRIDGE and ELLIS, JJ.

ORDER
PER CURIAM.
Gary B. Martin appeals the denial of his Rule 24.035 motion for post-conviction relief, without an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).